10 So. 3d 1202 (2009)
Soneil ANESTAI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-3087.
District Court of Appeal of Florida, Fourth District.
June 17, 2009.
Carey Haughwout, Public Defender, and Tom Wm. Odom, Assistant Public Defender, West Palm Beach, for appellant.
No brief filed for appellee.
PER CURIAM.
The revocation of appellant's probation and his sentences are affirmed, without prejudice to his filing a timely and proper post conviction motion pursuant to Florida Rule of Criminal Procedure 3.850 raising scoresheet error regarding the scoring of his convictions as a juvenile. Brooks v. State, 969 So. 2d 238 (Fla.2007).
TAYLOR, MAY and LEVINE, JJ., concur.